Citation Nr: 1328026	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  12-35 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1957 to August 1959.  

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran testified before the undersigned at a Travel Board hearing conducted at the RO in July 2013.  A transcript of that hearing is of record with the Virtual VA file.  
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in the Navy.  In hearing testimony before the undersigned, the Veteran stated that in service aboard the USS Venture he was tasked with repeating the instructions of the captain to the rest of the ship, and that the room where he performed these duties was directly above the engine room and behind the 40 millimeter guns.  He further testified that he was not provided with hearing protection in service, and, in effect, he thereby suffered significant noise exposure, resulting in his current hearing loss.  

The Veteran's service treatment records include no audiometric testing reports, and his service separation examination contains only findings of a whispered voice test.  The Board does not consider the findings of that whispered voice test to be probative in this case, because they have been recognized by VA as unreliable.  See VBA Training Letter 211D (10-02), dated March 18, 2010 (stating that whispered voice tests "cannot be considered as reliable evidence that hearing loss did or did not occur.  Whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.").  Thus, the claims file contains no objective evidence dating from service to establish or rule out hearing loss in service.  

The claims file does contain the July 2013 letter from the Veteran's wife, in which she describes her personal experience of the Veteran having suffered hearing loss upon his return from service, with the Veteran's difficulty understanding everything said to him, and progressive worsening of his hearing loss since that time.  

The claims file also contains two private audiometric examination reports, dated in February 2011 and November 2012, revealing significant hearing loss bilaterally.  A letter from this private audiologist dated in November 2012 provides an opinion supporting the Veteran's claim.  

The Veteran has yet to be afforded a VA examination addressing his hearing loss service connection claim, and the claims file contains sufficient evidence of acoustic trauma in service, current hearing loss, and a causal link between the two, to warrant such an examination.  The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (2002); 38 C.F.R. § 3.159(c)(4)(i) (2012).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.
 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Afford the Veteran additional opportunity to submit evidence or argument in furtherance of his claim for service connection for bilateral hearing loss. 

2. With the Veteran's assistance, as appropriate, obtain any additional pertinent VA and private records, to include in particular any ENT treatment records and any additional treatment or examination records for the Veteran's bilateral hearing loss.

3.  Thereafter, afford the Veteran an audiology examination to address the nature and etiology of any current bilateral hearing loss.  The examination should be informed by current audiology findings, lay statements, and medical evidence of record.  The claims folder - including a copy of this Remand, any additional statement received from the Veteran, and any other additional evidence, including as reflected in digital VA records, inclusive of the Travel Board hearing transcript contained within Virtual VA - must be made available to the examiner and must be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claim.  The examiner should address the following:

a.  The examiner is advised that the whispered voice test on service separation examination should not be relied upon to discount the presence of hearing loss at that time, because such whispered voice testing is not considered a reliable finding of the presence or absence of hearing loss.  

b.  The examiner should note the Veteran's July 2013 Board hearing testimony addressing significant noise exposure in service including ship engine noise and noise from proximity to the firing of 40 mm guns, and his testimony addressing the absence of significant noise exposure over the course of his employment and leisure pursuits following service.  The examiner should also note the submitted July 2013 letter from the Veteran's wife of 53 years, addressing his history of hearing difficulty beginning in service.  Additionally, a private audiologist's examination findings in February 2011 and March 2012, and that audiologist's opinion letter in November 2012, should be addressed.  

c.  The examiner should address the kind of hearing loss the veteran has in each ear, and whether the type he has is typically caused by acoustic trauma, infection, the aging process, or other cause, or is of a mixed type.  If his particular type of hearing loss is one typically caused by acoustic trauma, and the examiner provides a negative opinion as to a causal link to in-service noise exposure, the examiner must provide a narrative discussing why the acoustic trauma in service is not as likely as not the cause of any current hearing loss. 

d.  The examiner should opine whether it is at least as likely as not (at least 50 percent probability) that the Veteran's current bilateral hearing loss developed in service or is otherwise causally related to service, or, contrarily, whether such a link to service is unlikely.  The examiner should provide a complete explanation for his/her opinions. 

4. Thereafter, readjudicate the claim for service connection for bilateral hearing loss.  If the claim is not granted in its entirety, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



